Per Curiam.

This court finds that respondent violated the aforemen*324tioned Disciplinary Rules. The evidence in this case amply demonstrates a clear pattern of neglect and deceit. The result, as noted by the board, was severe prejudice to some of respondent’s clients. Accordingly, this court adopts the recommendation of the board and respondent is hereby ordered permanently disbarred from the practice of law in Ohio. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Locher, Holmes, Douglas, Wright and H. Brown, JJ., concur.